    Case: 1:19-cv-00338 Document #: 13 Filed: 05/03/19 Page 1 of 8 PageID #:48
          ilfyou need additional space for ANY section, please attach an additional sheet and reference that section.l




                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVTSION
                                                                                                        RECEIVED
                                                      FILED                                              APR 2 zUY       1



                                                         5/3/2019
                                                                                                             THOMASG BRUTON
                                                                                                     CLERK, U.S. DISTRICT COURT
                                                              . BRUTO   N
                                                   THOMA.SDGIS T RIC T COURT
                                                CLERK, U .S


(Enter above the full name
of the plaintiff or plaintiffs in                                 Tv{ge v\rg\*\rn                            l\. Kr-*J.."\\
this action)

                            vs.                            c*.*"'r9-(!rc3]B
                                                                  be supplied bv the clerk or this court)
q$Crtr.r A.\. R\xst<.n*                          ts?\(at'o




(Enter above the full narne of ALL
defendants in this action. Do not
use "et al.")

CHECK ONE ONLY:                                            AMENDED COMPLAINT

  V               COMPLAINT UNDER THE CIVIL RIGHTS ACT, TITLE
                  U.S. Code (state, county, or municipal defendants)
                                                                                                        42   SECTION 1983


                  COMPLAINT UNDER THE CONSTITUTION (''BIVENS'' ACTION), TITLE
                  28 SECTION 1331 U.S. Code (federal defendants)

                  OTHER (cite statute, if known)

BEFORE FILLING OUT THIS COMPL,AINT, PLEASE REFER TO "INSTRUCTIONS FOR
FILING." FOLLOW THESE INSTRUCTIONS CAREFULLY.




          [lfyou need additional space for ANY section, please attach an additional sheet and reference that section.]
      Case: 1:19-cv-00338 Document #: 13 Filed: 05/03/19 Page 2 of 8 PageID #:49
          [fyou need additional space for ANY section, please attach an additional sheet and reference that section.]




I.      Plaintiff(s): _
        A.       X^,r", \       s
        B.        List all aliases:

        C.        Prisoner identifi cation number:            KQ*\             X"\
        D.        Place of present confinement:

        E.        Address:     f,l/p? E A\pr\$n Nuv-r.u,t \x\u:,.,*.jrrre                                      T-\       (eNrSU
        (lf there is more than one plaintiff. then each plaintiff must list his or her name, aliases. I.D.
        number. place of confinement, and current address according to the above format on a
        separate sheet of paper.)

II.     Defendant(s):
        (ln A below, place the full name of the first defendant in the first blank. his or her official
        position in the second blank, and his or her place of employment in the third blank. Space
        for two additional defendants is provided in B and C.)

        A.        Defenda.t:        \\.              \NrrlLu * f\qN
                  ritre:   0t \'rLur
                  PIace    of Employment:

        B.        Derendant:        C (" \ftE                        C.uS         15 f15n \
                  ritle: CltQ\ve.c
                  PIace of Employment:

        C.        Defendant:

                  Title:

                  Place of Ernployrnent:

        (lf you have more than three defendants,                   then all additional defendants must be listed
        according to the above fonnat on a separate sheet ofpaper.)




                                                                                                                    Revised 9/2007




          [lfyou need additional space for ANY section, please attach an additional sheet and reference that section.]
       Case: 1:19-cv-00338 Document #: 13 Filed: 05/03/19 Page 3 of 8 PageID #:50
           [lfyou need additional space for ANY section, please altach an additional sheet and reference that section.]




III.     List ALL lawsuits you (and your co-plaintiffs, if any) have filed in any state or federal
         court in the United States:

         A.       Name of case and docket             number: \J i                          A

         B.        Approximate date of filing lawsuit:

         C.        List all plaintiffs (if you had co-plaintiffs), including any




         D.        List all defendants:




         E.        Court in which the lawsuit was filed                 federal court, name the district; if state coult,
                   name the county):

         F.        Name ofjudge to whom                     was assigned:



         G.        Basic claim made:




          H.       Disposit     of this case (for example: Was the case                                      Was it appealed?
                   Is it sti pending?):




                   Approximate date of disposition:


IF YOU HAVE FILED MORE THAN ONE LAWSUIT, THEN YOU MUST DESCRIBE THE
ADDITIONAL LAWSUITS ON ANOTHER PIECE OF PAPER, USING THIS SAME
FORMAT. REGARDLESS OF HOW MANY CASES YOU HAVE PREVIOUSLY FILED,
YOU WIL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,
AND FAILURE TO DO SO MAY RESULT IN DISMISSAL OF YOUR CASE. CO-
PLAINTIFFS MUST ALSO LIST ALL CASES THEY HAVE FILED.




                                                                                                                      Revised 9/2007




           [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
      Case: 1:19-cv-00338 Document #: 13 Filed: 05/03/19 Page 4 of 8 PageID #:51
             flfyou need additional space for ANY section, please attach an additional sheet and reference that section.l




IV.     Statement of Claim:

        State here as briefly as possible the facts of your case. Describe how each defendant is
        involved, including names! dates, and places. Do not give any legal arguments or cite any
        cases or statutes. If you intend to allege a number of related clairns, number and set forth
        each claim in a separate paragraph. (Use as much space as you need. Attach extra sheets
        if   necessary.)




                                                                                                                                      Ncw



                                                                                                                        Revised 9/20()7




             [lfyou need additional space for ANY section, please attach an additional sheet and reference that section.]
  Case: 1:19-cv-00338 Document #: 13 Filed: 05/03/19 Page 5 of 8 PageID #:52
     lfyou need additional space for ANY section, please attach   an additional sheet and reference that section.l




                                                                                                                              \
                                                                                                                                  ).
                                                                                                                                   SJ




eha\trlc \rou. tr$ \16\r e .




                                                                                                                 Revised 9/2007




      [lfyou need additional space for ANY section, please attach an additional sheet and reference that section.]
          Case: 1:19-cv-00338 Document #: 13 Filed: 05/03/19 Page 6 of 8 PageID #:53



      -Bex-.^,:o-*\m$r-o[:\te-eisssx;r\-rr${--_e$=E-esrsr-e-.Af s.q-
 --- ir$ Aseesr--s\€- --rsr\R\e--Yl:*!s -S:lSt**=*-n -S -l\pLrr"X--
- - E,-oe,-c<.,*<otx1, \ -\t $e>c QeSIS\e\ \s.u ISsEX - r^s$"ng-i-
 --         (xs)ro$ ,\-.NrSnsnt^-A*s-q\r SkS-o S'sit's$e*&
          \xs
                               \ ^      t,       \\                           ..       O
    -   - 5\\r,,^$s5:^ -srtse. lu\$r----\sedr-b-a Sl\k                        ilxe--l      \NAS
        ---qii,*c1\o dr-o       At\t^\ $r:x\- \[s-,*:p--o€ \ne--
          Exd;Ssrc-          {o,rce    .$ne-*    i**se- vir5          oQ€'rsxx -B\xri-!-s)
          /-f."J   o$u*oc     -GA\\tr-Gos \es9^r-                c-$skAc-t,a}. $&R-
        - - Arnsb-sUsNc, e- As,o\- \     JSe-\\u"f- E:onsx3uss*\-
           -anq-- As:rlsr r.13 -o{s-E-efr'A.- -$c-'t- sssds\\u -q-x\\
--      --fNe-     AsnAp,r\ls:crta-   -buui"*ltu$aa\S{eid$-s-re*Xqr\.
                                                              1A\"I-   f-
--= \\\*xp b.^\- -Ut'u-o$lL{.,-c -B\sNrA)au- e\        tlicu f-qsr-s-  -\*
      r$- $e1 \ut'+ NlNle-- lhq--\uis---$Q $su--e-r$:Lq,ro- $.-\
   -Seslrle-- /\.^ !ss\-Erx-                 \
                                  o-Q8\ur-,:c B\\*c-u        qQq\Let'         r:^\
           G"A\-\\LGos }.xkssr:w- llos\sr - \-\a{^}c -{.c s^rtr$e--
                         ot
         -9$ex1   $rrla-    aex---X is.trL-u--cf,druo:c- RgsJ^.)ba-$t \\Dsrv
        - -FtSSi\cs*uG oS \n---$r\rrog,s $u1\sor--\u -\q\q-
         -,No csru-S\w[ \Srs- \q $o -$nse"$5-\\u\-ss\x-.f--\!\\
    * J$lo:ugg-$! \u csrs^g                       -?sNut-     ,3h.e-- dQ$\sx"is
-
      Case: 1:19-cv-00338 Document #: 13 Filed: 05/03/19 Page 7 of 8 PageID #:54
         [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




v.      Relief:

        State briefly exactly what you want the court to do for                      you. Make no legal arguments. Cite
        no cases or statutes.




VI.     The plaintiff demands that the case be tried by                  a   jury.   \E      YES             trNo

                                                                          CERTIFICATION

                                        By signing this Complaint, I certify that the facts stated in this
                                        Complaint are true to the best of my knowledge. information and
                                        belief. I understand that if this certification is not correct. I may                   be
                                        subject to sanctions by the Court.

                                        Signed     this    Ll          ouy    or 5              ,   20   $


                                            gnature of plaintiff or plaintiffs)



                                        (Print name)

                                        16BN-\]\

                                        }}(s? E \sr\r\N                                      Axe-'\^..,.r      {-
                                       \ xq.r(*,,n^G\..p "r\                         (*?-(r_S U
                                        (Address)




                                                                5                                                    Revrsed 9/2007
         [fyou need additional space for ANy     section please attach an additional sheet and reference that section.l
                                                                                                                   -f
                                                                                                                    ?2
                                                                                                                     o
                                                                                                                                           5a
                                                                                                                    J                       Q
                                                                                                                   x)                      6
                                                                                                                   ov
                                                                                                                    4
                                                                                                                   ,o             P
                                                                                                                                      C
                                                                                                                                      (/
                                                                                                                                            /
                                                                                                                                                 4
                                                                                                                                                 3         "4
                                                                                                                                           6 3o
Case: 1:19-cv-00338 Document #: 13 Filed: 05/03/19 Page 8 of 8 PageID #:55




                                                                                                                                      )
                                                                                                                       4
                                                                                                                       2         o 4
                                                                                                                                                           /
                                                                                                                   *              (9       #     ;\
                                                                                                                                                           -<
                                                                                    \                               %                 q    Lf)        ?,
                                                                                         6
                                                                                         lr,
                                                                                         6,
                                                                                         -€
                                                                                         s

                                                                                                ,
                                                                                                                   /
                                                                                                                     V
                                                                                                                    a)
                                                                                                                   ,/,

                                                                                                                                      Z
                                                                                                                                      b.   6 3
                                                                                                                                           c64
                                                                                                                                                           9
                                                                                         G
                                                                                                                                 *
                                                                                         o.-
                                                                                        :<.                        O
                                                                                                ,
                                                                                        , art
                                                                                         O
                                                                                          F
                                                                                         cr.'
                                                                                                                                  I
                                                                                                          \
                                                                                                      9)
                                                                                                      7_,
                                                                                                    z_
/E                                                                                                    f       gO
f                                                                                  J                  o
                                                                                                     -(
                                                                                                              g
                                                                                                     <?
                                                                             E     J
                                                                                                z
                                                                                                                           (r,
                                                                             €     a)                         fr   -
                                                                                                                   :L,,
                                                                                                                   :
                                                                                                                   :-
                                                                             ?     ,Z
                                                                                    ,
                                                                                                                   :
                                                                                                                   :N
                                                                                                                   ::\
                                                                                                                        tg,
                                                                                                              27   :(\
                                                                                                                     :-
                                                                                                                   -::+ \
                            €                                                      a            *\
                                                                                                              C    -\
                                                                                                                     :
                                                                             \-/                m             fr
%                                                                                  I4
                                                                                                vo)
                                                                                   la           ft            il
